— In a medical malpractice action, the defendants separately appeal from an order of the Supreme Court, Suffolk County (Orgera, J.), entered August 9, 1984, which denied their respective motion and cross motion for additional discovery.
Order affirmed, with costs payable by the appellants appearing separately and filing separate briefs.
In this action alleging medical malpractice in the treatment of injuries sustained in an automobile accident, Special Term properly denied the defendants’ respective motion and cross motion for discovery additional to that permitted by an order dated September 1, 1983 (Underwood, J.), entered on consent as the result of a discovery conference. The record reveals that many of the items now demanded, such as X rays taken by the examining physician, could have been requested at the time of the earlier motion, and that many other items, such as the plaintiff Charles L. Foster’s deposition in a lawsuit commenced against him with respect to liability in the underlying accident, are irrelevant to the instant malpractice action. Special Term was correct, therefore, in determining that the defendants were not entitled to the additional discovery. Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.